           Case 18-03079 Document 64 Filed in TXSB on 10/12/18 Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                        §   Case No. 16-34028
                                              §
NORTHSTAR OFFSHORE GROUP, LLC                 §
                                              §
         Debtor.                              §   Chapter 11
                                              §
JAMES KATCHADURIAN, Litigation                §
Trustee, on behalf of Northstar Litigation    §
Trust,                                        §
                                              §   ADVERSARY NO. 18-03079
         Plaintiff,                           §
v.                                            §
                                              §   Jury
NGP ENERGY CAPITAL                            §
MANAGEMENT, LLC; NGP X US                     §
HOLDINGS, L.P.; NGP NATURAL                   §
RESOURCES X, L.P.; NGP X PARALLEL             §
HOLDINGS, L.P.; NGP NATURAL                   §
RESOURCES X PARALLEL FUND, L.P.;              §
NOG ROYALTY HOLDINGS, LP;                     §
CHRISTOPHER RAY; JESSE BOMER;                 §
TOMAS ACKERMAN; DAVID ALBIN;                  §
DAVID HAYES; S. GLYNN ROBERTS;                §
GAYLON FREEMAN; MARK STEVENS;                 §
and JAMES P. ULM, II,                         §
                                              §
         Defendants.                          §


                    MOVANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY

         THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
         YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
         CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
         YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE
         A RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU
         MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
         DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE
         WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
         FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
         WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
         MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST

MOVANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY
                                                                             1
059310.000023 21263182.1
           Case 18-03079 Document 64 Filed in TXSB on 10/12/18 Page 2 of 4




         ATTEND THE HEARING. UNLESS THE PARTIES AGREE
         OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
         HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

         REPRESENTED            PARTIES         SHOULD         ACT       THROUGH           THEIR
         ATTORNEY.

         Defendants NGP Energy Capital Management, L.L.C., NGP X US Holdings L.P., NGP

Natural Resources X, L.P., NGP X Parallel Holdings, L.P., NGP Natural Resources X Parallel

Fund, L.P., NOG Royalty Holdings, L.P., Christopher Ray, Jesse Bomer, Tomas Ackerman,

David Albin, and David Hayes (collectively, “Movants”) file their Motion for Leave (the

“Motion”) to File Sur-Reply (the “Sur-Reply”) in support of their Response [Dkt. No. 61] (the

“Response”) to Plaintiff’s Supplement to Opposition to Defendants’ Motions to Dismiss [Dkt.

No. 59] (“Plaintiff’s Supplement”).1

         Movants do not oppose Plaintiff’s Motion for Leave to File Reply Brief [Dkt. No. 63]

(“Plaintiff’s Motion for Leave”). However, if this Court grants Plaintiff’s Motion for Leave,

Movants ask that this Court also grant Movants leave to file the Sur-Reply attached as Exhibit A

to this Motion.

         The Sur-Reply includes approximately six pages of substantive argument. Movants

believe that the Sur-Reply would assist this Court in that the Sur-Reply addresses inaccurate

characterizations in Plaintiff’s proposed Reply [Dkt. No. 63 at Exhibit A], which are not

addressed elsewhere in the briefing. Movants request all further relief as this Court deems just

and proper.

Dated: October 12, 2018.




1
  Capitalized terms not defined herein shall have the meanings ascribed to such terms in Movants’ Response to
Plaintiff’s Supplemental Brief [Dkt. No. 61].
MOVANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY                                                                 2

059310.000023 21263182.1
           Case 18-03079 Document 64 Filed in TXSB on 10/12/18 Page 3 of 4




                                              Respectfully submitted,


                                              THOMPSON & KNIGHT LLP

                                              By: /s/ David M. Bennett
                                                 David M. Bennett
                                                 Bar No. 02139600
                                                 Stephen C. Rasch
                                                 Bar No. 16551420
                                                 Cassandra Sepanik Shoemaker
                                                 Bar No. 24070592
                                                 Julie C. Abernethy
                                                 Bar No. 24056947

                                                 1722 Routh Street, Suite 1500
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 969-1700
                                                 Facsimile: (214) 969-1751

                                              ATTORNEYS    FOR     NGP   ENERGY
                                              CAPITAL MANAGEMENT, LLC; NGP X
                                              US HOLDINGS, L.P.; NGP NATURAL
                                              RESOURCES X, L.P.; NGP X PARALLEL
                                              HOLDINGS,   L.P.;   NGP   NATURAL
                                              RESOURCES X PARALLEL FUND, L.P.;
                                              NOG   ROYALTY      HOLDINGS,   LP;
                                              CHRISTOPHER RAY; JESSE BOMER;
                                              TOMAS ACKERMAN; DAVID ALBIN;
                                              AND DAVID HAYES




MOVANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY                                      3

059310.000023 21263182.1
           Case 18-03079 Document 64 Filed in TXSB on 10/12/18 Page 4 of 4




                                 CERTIFICATE OF SERVICE


         I hereby certify that on this 12th day of October, 2018 a true and correct copy of the
 foregoing was served (i) on the parties via the Court’s electronic notification system; and
 (ii) on the below parties by regular US mail.

                                              /s/ David M. Bennett
                                              David M. Bennett


William R. Greendyke
Robert Bernard Bruner
1301 McKinney, Suite 5100
Houston, TX 77010

R. Paul Yetter
Robert K. Ellis
Wyatt J. Dowling
811 Main, Suite 4100
Houston, Texas 77002

John F. Higgins
State Bar No. 24062714
1000 Main St., 36th Floor
Houston, Texas 77002

Stephen B. Edmundson
Gregory S. Hudson
1221 McKinney Street, Suite 2900
Houston, Texas 77010




MOVANTS’ MOTION FOR LEAVE TO FILE SUR-REPLY
                                                                                              4
059310.000023 21263182.1
